Citation Nr: 0124045	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  97-32 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease, including as due to tobacco use/nicotine 
dependence.

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and November 1998 RO rating decisions 
which collectively denied service connection for hypertension 
and heart disease (including as due to tobacco use/nicotine 
dependence) and denied a TDIU rating.

The veteran testified before a hearing officer at the RO in 
October 1997 and in April 1999.  In November 2000, the Board 
remanded the matter for a Board videoconference hearing, and 
such hearing was held in May 2001.


REMAND

The veteran claims service connection for hypertension and 
heart disease, partly on the theory that such conditions are 
due to tobacco use during service or nicotine addiction which 
started in service.  He also claims that hypertension and 
heart disease were otherwise incurred in service, warranting 
service connection.  As to the smoking theory, for claims 
filed after June 9, 1998, service connection is barred for 
disease or injury due to use of tobacco products during 
active service.  38 U.S.C.A. § 1103 (West Supp. 2001); 
38 C.F.R. § 3.300 (2001).  However, the veteran's claim was 
filed before this cutoff date, and thus it may be reviewed 
under prior law which permitted service connection for a 
disability shown to be due to tobacco use in service or 
nicotine addiction which started in service.  See VAOPCPREC 
19-97.  

The RO denied the veteran's service connection claim on the 
basis that it was "not well grounded" under 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim.  Thus the veteran's service connection 
claim must be reviewed on the merits.

A TDIU rating may be granted when service-connected 
disabilities preclude gainful employment.  The veteran's 
claim for a TDIU rating is premature, as he currently has no 
established service-connected conditions.  The Board will 
defer a decision on this claim.

The VCAA, and a recently promulgated companion regulation, 
also redefine the obligations of the VA with respect to 
notice to a claimant as to evidence necessary to substantiate 
a claim, and with respect to assisting the claimant in 
developing pertinent evidence.  38 U.S.C.A. §§ 5103, 5013A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (to be 
codified as amended at 38 C.F.R. § 3.159).  Considering these 
provisions, and the current state of the appellate record, 
there is a further duty to assist the veteran with respect to 
his claim for service connection for hypertension and heart 
disease (including as due to tobacco use/nicotine 
dependence).

The veteran served on active duty in the Air Force from May 
1956 to May 1976, at which point he retired from service.  
His active duty service medical records are almost entirely 
missing from the claims folder.  In July 1977, the National 
Personnel Records Center (NPRC) forwarded to the VA only a 
few service medical records, consisting of a 1956 enlistment 
examination, a 1958 re-enlistment examination, and an August 
1975 retirement examination (with a July 1975 EKG report) 
conducted at Little Rock Air Force Base.  An additional 
request for information elicited a May 1997 response by the 
NPRC that the service medical records had been forwarded to 
the RO in May 1976 by the separation facility.

Given the veteran's 20 years of service, obviously more 
medical records were created during his active duty, and 
possibly some after the August 1975 retirement examination 
since the veteran did not actually retire until May 1976.  At 
his hearings, the veteran maintained that just prior to his 
retirement (in 1975 or 1976) he was hospitalized for several 
days or a week at Little Rock Air Force Base Hospital and was 
evaluated for a possible heart attack.  Any such records 
would be relevant to his claim.  The new duty to assist 
provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 
require that the VA make as many requests as are necessary to 
obtain service medical records, and the VA will end its 
efforts only if it is shown that the records do not exist or 
that further efforts to obtain the records would be futile.  
Under the circumstances, the RO must make further efforts to 
obtain the veteran's complete active duty service medical 
records.  

Efforts should also be made to obtain additional medical 
records from after service related to hypertension and heart 
disease.  At his hearings the veteran related that after his 
active duty ended in 1976, including in the years immediately 
following, as a military retiree he received outpatient care 
at the Little Rock Air Force Base Hospital.  Some post-
service medical records from this facility for the period of 
1986-1996 have been submitted, but attempts should be made to 
obtain complete records, particularly for the years 
immediately after service.  A document shows that in 1994 the 
veteran was awarded Social Security Administration (SSA) 
disability benefits, and at his hearings he said the SSA 
benefits were partly due to cardiovascular problems.  The SSA 
records should be obtained as they may be relevant to the 
service connection claim.  Any other post-service VA an non-
VA medical records concerning cardiovascular disease should 
also be obtained, and the file suggests such records exist.  
For example, in a January 1998 letter to the veteran's 
attorney, Dr. Joe Calkins said that information provided to 
him did not contain adequate information to answer whether 
the veteran became dependent on nicotine products during 
active service or whether nicotine dependency materially 
contributed to coronary artery disease and heart attack.  
However, Dr. Calkins indicated that the requisite information 
was most likely in the comprehensive history, physical 
examination, and report of findings of the coronary 
arteriogram that were part of a November 1996 cardiac 
evaluation.  The physician indicated that he did not have 
access to those records (he had moved to another state and 
was no longer treating the veteran), but he identified 
another physician (Dr. Rod Parkhurst of Central Arkansas 
Cardiology in North Little Rock, Arkansas) who would have 
access to them.

Depending on the evidence developed during remand, the RO 
should also consider whether a VA examination and opinion are 
warranted under the standards of new 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain, from the NPRC 
or any other indicated records 
repository, the veteran's complete 
service medical records from his 1956-
1976 active duty.  This includes but is 
not limited to records of claimed 
inpatient hospitalization at Little Rock 
Air Force Base Hospital in 1975 or 1976 
while on active duty.  Efforts to obtain 
the service medical records must continue 
until they are secured or it is shown 
that the records do not exist or that 
further efforts to obtain them would be 
futile.

2.  The RO should similarly make efforts 
to obtain copies of all of the veteran's 
post-active duty outpatient and 
inpatient medical records from the 
Little Rock Air Force Base Hospital, 
especially for the period from 1976 to 
1986.

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in 
awarding the veteran disability 
benefits, as well as copies of related 
SSA decisions.

4.  The RO should obtain copies of 
medical records relating to the 
veteran's cardiac treatment in 1996 
from Dr. Rod Parkhurst of Central 
Arkansas Cardiology in North Little 
Rock, Arkansas.

5.  The RO should also ask the veteran 
to clearly identify (names, locations, 
dates) all other VA and non-VA medical 
providers who have examined or treated 
him since service for hypertension or 
heart disease, and the RO should then 
obtain copies of the related medical 
records which are not already on file,

6.  Depending on information developed 
during remand, the RO should consider 
whether a VA examination and medical 
opinion are warranted under the 
standards of new 38 C.F.R. 
§ 3.159(c)(4) with respect to the claim 
for service connection for hypertension 
and heart disease, including as due to 
tobacco use/nicotine dependence. 

7.  Thereafter, the RO should review 
the claim for service connection for 
hypertension and heart disease, 
including as due to tobacco 
use/nicotine dependence.  (The TDIU 
claim need only be reviewed by the RO 
if service connection for a disability 
is established during the remand.)  If 
the benefit sought on appeal is denied, 
the veteran and his representative 
should be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




